1
                                 UNITED STATES DISTRICT COURT
2
                                NORTHERN DISTRICT OF CALIFORNIA
3
                                    MCKINLEYVILLE DIVISION
4

5     TODD ASHKER, et al.,                      Case No. 4:09-cv-05796-CW (RMI)

6                 Plaintiffs,                   CLASS ACTION
7
            v.                                  [PROPOSED] ORDER REGARDING
8                                               FEBRUARY 20, 2020 MONITORING
      GOVERNOR OF THE STATE OF                  MEETING
9     CALIFORNIA, et al.,
10                Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     [PROPOSED] ORDER                                       CASE NO. 4:09-CV-05796-CW (RMI)
1           Following a February 20, 2020 conference between the parties and the Court pursuant to

2    Paragraph 49 of the Settlement Agreement that resolved this class action (ECF 424-2), the Court issues

3    this order to memorialize its rulings during the conference.

4           1.      Plaintiffs shall identify three (3) CDCR institutions and CDCR shall make available a

5    Rule 30(b)(6) witness from each such institution, as well as a 30(b)(6) witness from CDCR headquarters,

6    within thirty (30) days of this order. The scope of the depositions is limited to the policy and practice

7    surrounding the creation and retention of recordings of confidential source interviews prior to and

8    subsequent to a change in that policy in or around September 2019. Plaintiffs shall have 1.5 hours (per

9    witness) to depose the representatives of each of the three identified institutions and 2.5 hours to depose

10   the representative of CDCR headquarters.

11          2.      CDCR shall confirm whether its investigations concerning the other long-term ASU

12   placements identified by Plaintiffs reveal or cause CDCR or its investigators to believe that the

13   incident(s) being investigated may have been at the direction of or for the benefit of an STG and, if so,

14   CDCR shall produce the documents required under Paragraph 11 of the December 10, 2019 Order for

15   such investigation(s). If such information is revealed or such belief is held during any subsequent point

16   during the respective investigations, CDCR shall likewise produce the required documents, whether or

17   not any RVR has been served. For any prisoners identified by Plaintiff in the future pursuant to Paragraph

18   11 of the December 10, 2019 Order, CDCR shall produce the required documents if its investigation for

19   such prisoner reveals or causes CDCR or its investigators to believe that the incident(s) being

20   investigated may have been at the direction of or for the benefit of an STG, either at the time of Plaintiffs’

21   identification of such prisoner or at any subsequent point during the investigation.

22          3.      Beginning with CDCR’s quarterly production in March 2020, and for all future quarterly

23   productions, CDCR shall include a list of all prisoners in the RCGP who are due for their 2‐year DRB
24   review pursuant to section 3378.9(b) during the reporting quarter, the dates on which such reviews are

25   due (i.e., the date of the 2‐year anniversary of their initial placement date in RCGP), the dates on which
26   they were seen by the DRB, and the outcome of the review, including if the prisoner was released. In
27   addition, CDCR shall notify Plaintiffs when it has cleared the backlog of prisoners in the RCGP who did

28   not receive timely 2-year DRB reviews. CDCR currently expects this to occur by mid-March 2020.

     [PROPOSED] ORDER                                                       CASE NO. 4:09-CV-05796-CW (RMI)
1           4.      If Plaintiffs receive permission from the prisoner, Plaintiffs shall produce to CDCR the

2    name of the prisoner who claims to have been housed in the C5 unit at Pelican Bay State Prison. If

3    Plaintiffs provide CDCR the name of the prisoner, CDCR will verify the prisoner’s housing history and

4    inform Plaintiffs’ counsel of its findings.

5           5.       CDCR shall produce to the Court for in camera inspection by no later than February 27,

6    2020 the confidential information underlying its investigation into potential safety concerns for the class

7    member previously identified by Plaintiffs who is being retained in ASU.

8           6.      Plaintiffs shall produce to CDCR an agenda for the semi-annual call, so that CDCR may

9    consider Plaintiffs’ request for a Governor’s Office representative to be in attendance of the semi-annual

10   call, and for CDCR to identify appropriate participants for attendance, if applicable.

11          7.      Defendants shall respond to Plaintiffs’ demand for attorneys’ fees for quarters 9-13 by no

12   later than March 5, 2020.

13

14          IT IS SO ORDERED.

15

16                 March 3, 2020
            Dated: ___________________________                     __________________________________
                                                                   The Honorable Robert M. Illman
17                                                                 United States Magistrate Judge
18

19

20

21

22

23

24

25

26
27

28


     [PROPOSED] ORDER                                    2                CASE NO. 4:09-CV-05796-CW (RMI)
